DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/8/2013. It is noted, however, that applicant has not filed a certified copy of the JP2013-047040 application as required by 37 CFR 1.55.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 14763603 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Objections
4.	Claims 1, 6, 10, 15, and 19 are objected to because of the following informalities:
	In claims 1, 10, and 19, the recited “the respective user” lacks antecedent basis and should recite “a respective user”. 
In claims 6 and 15, the recited “the plurality of user objects” lacks antecedent basis and should recite “a plurality of user objects”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “acquire/acquiring a behavior pattern for each user of a plurality of users based on a behavior log of each user to construct a recommendation group of users whose behavior patterns are highly correlated, wherein the behavior log of each of the plurality of users comprises behavior information; and receive/receiving a registration for a previously unregistered user selected from the recommendation group”, which is managing personal behavior, relationships, and interactions between people and thus grouped as a certain method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements “circuitry configured to”, “acceleration sensor associated with the respective user”, “an information processing system”, and “non-transitory computer readable medium comprising instructions for causing a computer to” amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g. “displaying the recommendation group for selection…”, “…is determined to be highly correlated based on…similar score value”, “…performing statistical processing…”, “…plurality of user objects are displayed to indicate a behavior…”, “…highly correlated over a period of time”, etc.) either include additional abstract ideas or are well-understood, routine, or conventional computer functions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-8, 10-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (US 2013/0165234 A1) and further in view of Dugan (US 2012/0253489 A1).

In regard to claim 1, Hall discloses an information processing apparatus comprising circuitry configured to (Fig. 5): 
acquire a behavior pattern for each user of a plurality of users based on a behavior log of each user to construct a recommendation group of users whose behavior patterns are highly correlated, wherein the behavior log of each of the plurality of users comprises behavior information (Figs. 3, 4, and 7-8, Paragraph 0029, Paragraph 0053 lines 1-4, Paragraph 0055, Paragraph 0056, Paragraph 0058, Paragraph 0059, Paragraph 0060, Paragraph 0066, Paragraph 0067, Paragraph 0078, Paragraph 0080, Paragraph 0102, Paragraph 0107, and Paragraph 0124: behavior patterns (e.g. plays two games at certain intervals and reached certain level) are identified based on recorded behavior information of users and used to generate a list (group) of recommended users for selection); 
and receive a registration for a previously unregistered user selected from the recommendation group (Paragraph 0104, Paragraph 0105, and Paragraph 0107 lines 9-12: one of the recommend users is selected to add the user as a connection).
While Hall teaches the behavior information includes game actions and gaming activity of respective users, they fail to show the derived at least in part from acceleration sensors associated with the respective user, as recited in the claims.  Dugan teaches games and game actions/activity similar to that of Hall.  In addition, Dugan further teaches  
game actions and gaming activities derived at least in part from an acceleration sensor associated with respective users (Paragraph 0033 lines 10-16, Paragraph 0040, Paragraph 0041 lines 9-22, Paragraph 0044 lines 14-24, and Paragraph 0047: accelerometers are used to derive game actions and gaming activities of users).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hall and Dugan before him at the time the invention was made, to modify the behavior log that comprises behavior information includes game actions and gaming activity of respective users taught by Hall to include the game actions and gaming activities derived at least in part from an acceleration sensor associated with respective users of Dugan, in order to obtain wherein the behavior log of each of the plurality of users comprises behavior information derived at least in part from an acceleration sensor associated with the respective user.  It would have been advantageous for one to utilize such a combination as utilizing games that motivate an exerciser to continue exercising, exercise harder, and have fun, as suggested by Dugan (Paragraph 0029).   

In regard to claim 2, Hall discloses wherein the circuitry is further configured to: display the recommendation group for selection by a particular user of the plurality of users (Figs. 7-8, Paragraph 0102, and Paragraph 0106: the list of recommended users is displayed to a user for selection).

In regard to claim 3, Hall discloses wherein the recommendation group of users is determined to be highly correlated based on each user of the recommendation group having a similar score value (Paragraph 0107: reached certain game level or expertise e.g. Level 44).

In regard to claim 4, Hall discloses wherein the score value of each user of the recommendation group is associated with a behavior of the respective user (Paragraph 0107: reached game level or expertise).

In regard to claim 5, Hall discloses wherein the circuitry is further configured to: acquire the behavior pattern for each user of the plurality of users by performing statistical processing on the behavior information of each user of the plurality of users (Paragraph 0060 and Paragraph 0066: detailed statistics produced from the gaming activity and the analysis module performs statistical analysis).

In regard to claim 6, Hall discloses wherein each of the plurality of user objects are displayed to indicate a behavior of the respective user (Figs. 7-8 and Paragraph 0103: recommended users displayed with photo and gaming activity).

In regard to claim 7, Hall discloses wherein the behavior patterns are highly correlated over a period of time (Paragraph 0093 lines 2-4 and Paragraph 0107: period of time or intervals e.g. daily, weekly, etc.).

In regard to claim 8, Hall discloses wherein each user of the plurality of users has an associated profile (Fig. 4, Paragraph 0050 and Paragraph 0056: user profiles for users).

In regard to claims 10-17, method claims 10-17 correspond generally to apparatus claims 1-8, respectively, and recite similar features in apparatus form, and therefore are rejected under the same rationale.

In regard to claim 19, medium claim 19 corresponds generally to apparatus claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

In regard to claim 20, the rejection of claim 1 is incorporated herein. Dugan further discloses game actions and gaming activities derived from a combination of a detection result of the acceleration sensor and the position information of a respective user (Paragraph 0041 lines 1-3 and Paragraph 0041 lines 40-44:  GPS location and other data such as speed; all types of ball play conducted using accelerometers and GPS features).  Accordingly, the combination of Hall and Dugan further teaches wherein the behavior information comprises an advanced behavior determined by combining a detection result of the acceleration sensor and position information of the respective user. It would have been advantageous for one to utilize such a combination as utilizing games that motivate an exerciser to continue exercising, exercise harder, and have fun, as suggested by Dugan (Paragraph 0029).

7.	Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (US 2013/0165234 A1), Dugan (US 2012/0253489 A1), and further in view of Rapo et al. (US 2012/0079121 A1).

In regard to claim 9, while Hall teaches the associated profile of each user including demographic information, they fail to explicitly show the age, gender, and occupation, as recited in the claims.  Rapo teaches profile and demographic information similar to that of Hall.  In addition, Rapo further teaches 
demographic and profile information including age, gender, and occupation (Paragraph 0027 lines 7-9).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hall, Dugan, and Rapo before him at the time the invention was made, to modify the associated profile information taught by Hall to include the age, gender, and occupation of Rapo, in order to obtain wherein the associated profile of each user comprises an age, a gender and an occupation.  It would have been advantageous for one to utilize such a combination as ensuring typical well-known demographic and profile information is included.  
Further, the claimed age, gender, and occupation is considered Nonfunctional Descriptive Material and is owed no patentable weight, see MPEP 2111.05. The claimed “an age, a gender and an occupation” only claims the content of information and there is no functional relationship with the apparatus as it does not perform some function with respect to the apparatus.

In regard to claim 18, method claim 18 corresponds generally to apparatus claim 9 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
8.	The amendments to the Title and Abstract are sufficient to overcome the objections to the specification. Accordingly, the objections to the specification are withdrawn. 

9.	The arguments regarding the 35 U.S.C. 101 rejections have been full considered but are moot in view of the claim amendments. 
It is argued that claims 1 and 10, as amended, are not directed to abstract ideas because claim 1 describes a particular system that performs a particular function and not merely a generic computer system and similarly, claim 10 is directed towards a specific method in an information processing system. The examiner respectfully disagrees. 
The circuitry and recited in claim 1 and the acceleration sensor recited in claims 1 and 10 are recited with a high level of generality and are nothing more than generic computer components. The claims recite “acquire/acquiring a behavior pattern for each user of a plurality of users based on a behavior log of each user to construct a recommendation group of users whose behavior patterns are highly correlated, wherein the behavior log of each of the plurality of users comprises behavior information; and receive/receiving a registration for a previously unregistered user selected from the recommendation group”, which is considered an abstract idea because it is directed towards managing personal behavior, relationships, and interactions between people and thus grouped as a certain method of organizing human activity. Accordingly, the claims are directed to abstract ideas.
It is argued that amended claims 1 and 10 recite additional elements that amount to significantly more than the judicial exception because they describe that "the behavior log of each of the plurality of users comprises behavior information derived at least in part from an acceleration sensor associated with the respective user," which was not a well-understood, routine, or conventional computer function at the time of the invention and integrates a practical application into the claims, making them patent eligible.  The examiner respectfully disagrees. 
This limitation is merely reciting collecting data performed by a generic computer component, an acceleration sensor. It does not amount to significantly more but instead extends the recited abstract idea and applies it to a generic computer component. If the claims were amended in such a way to provide specific limitations, that are not well-understood, routine, or conventional, with respect to how the data (e.g. behavior information) is derived from the generic computer component (e.g. acceleration sensor) and further how the user behavior patterns are highly correlated, then they may amount to significantly more. Currently, the claims recite each function in a highly general way providing no specific details and ultimately result in reciting an abstract idea without significantly more. 

10.	The arguments regarding the prior art rejections have been full considered but are moot in view of the claim amendments and new grounds of rejection. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173